. Per Curiam.
—ssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssWe affirm this judgment on the authority of Dorsheimer v. Bucher, though it is not easy to reconcile it, on principle, to Lighty v. Brenner, 14 Serg, tip Rawle 127, and Frantz v. Brown, 1 Penn. Rep. 257; or to say why a matter which might have been set up as an equitable defence against the party in his lifetime, may not be set up against his representatives. Dorsheimer v. Bucher was argued on the ground of actual set-off, and in that aspect rightly decided; but it is apparent that the strong point of the cause was not taken. Had it been put to the court as an equitable defence, it is probable the judgment would, have been different. The decision is, however, directly in point, and rules the case at bar.
Judgment afiirmed.-